      Case 4:20-cv-01457 Document 15 Filed on 07/15/21 in TXSD Page 1 of 2
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            July 15, 2021
                       UNITED STATES DISTRICT COURT
                                                                         Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

MICHAEL J ALBERT,                        §
                                         §
         Plaintiff,                      §
VS.                                      §   CIVIL ACTION NO. 4:20-CV-01457
                                         §
U.S. BANK NATIONAL                       §
ASSOCIATION                              §
and                                      §
PHH MORTGAGE CORPORATION,                §
                                         §
         Defendants.

      ORDER GRANTING DEFENDANTS’ MOTION FOR CONTEMPT

       On this day, the Court considered the defendants’, U.S. Bank National

Association, as successor in interest to Bank of America, National Association,

Successor by Merger to LaSalle National Association as Trustee for GSAMP Trust

2007-NCI Mortgage Pass-Through Certificates, Series 2007-NCI and PHH Mortgage

Corporation’s Motion for Contempt (Dkt. No. 13). After considering the motion and

any responses thereto, the Court is of the opinion that the motion should be and

hereby is GRANTED.

       It is, therefore, ORDERED that Esther Zapata appear before this Court on the

29th day of July, 2021 at 9:30 a.m. in Courtroom 11A before Judge Kenneth M Hoyt,

and show cause for her failure to comply with the August 12, 2020 subpoena issued

by the defendants and this Court’s January 4, 2021 Order Granting the defendants’

Motion to Compel Compliance With Subpoena (Dkt. No. 8).


1/2
      Case 4:20-cv-01457 Document 15 Filed on 07/15/21 in TXSD Page 2 of 2




       It is further ORDERED that the clerk shall send a copy of this Order to Esther

Zapata at 9711 Rocktree Dr., Houston, Texas 77040 via certified mail, return receipt

requested and via first class mail.

       It is so ORDERED.

       SIGNED on this 15th day of July, 2021.


                                          __________________________________
                                          Kenneth M. Hoyt
                                          United States District Judge




2/2
